Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No 19-cv-02053-RBJ

DEBORAH NEER and JEREMY NEER, personally, and as next friends for TN, a minor,

       Plaintiffs,

v.

PARK COUNTY SCHOOL DISTRICT RE NO. 2,

       Defendant.


      ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
         PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT


       This matter is before the Court on defendant’s motion for summary judgment, ECF No.

37 (ECF No. 50 is the public entry representing the restricted filing at ECF No. 37); plaintiffs’

motion for partial summary judgment, ECF No. 45; and defendant’s motion in limine, ECF No.

67.


                                 I. FACTUAL BACKGROUND

       This case involves Park County School District’s alleged discrimination against T.N., a

student, in violation of both Section 504 of the Rehabilitation Act and Title II of the American

with Disabilities Act (“ADA”). The following facts are not in dispute.

       T.N. was a student at South Park Middle School in Fairplay, Colorado during seventh

grade and part of eighth grade. On October 18, 2018 V.H., another South Park student, and T.N.

got into a fight during their physical education class. The two girls fought for approximately

                                                 1
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 2 of 23




thirty seconds, and T.N. sustained numerous injuries as a result of the fight, including a

concussion. ECF No. 38.

          Following the fight Mr. Wedow, the physical education instructor, walked the girls to the

school’s administrative office. The principal, Andrew Fieth, spoke with V.H. while Kyle Graff,

the athletic director and dean of students, spoke with T.N. ECF No. 39-2 at 53:8-19. At that

time V.H. confirmed that she threw the first punch to start the altercation. ECF No. 39-2 at 54:5-

7. The girls’ parents arrived at the middle school, and both T.N. and V.H. were suspended. ECF

No. 39-2 at 64:20–65:4. Prior to the altercation, T.N. and V.H. had been friendly with one

another, and they regularly ate lunch outside together during the lunch period. ECF No. 39-3 at

57:1-5.

          Following the fight T.N. went to the doctor to determine the extent of her injuries. She

was diagnosed with a broken nasal cavity and a concussion. ECF No. 51-5 at 62:9-14. On

October 31, 2018 Lucy Downare, the school secretary, emailed all school staff notifying them

that “T.N. will be out today and tomorrow with a possible concussion.” ECF No. 39 at 4. On

November 1, 2018 T.N. underwent testing and treatment at Centura Health Physician Group

where she was diagnosed with a concussion. Mr. Norton, a Physician’s Assistant, stated that due

to the concussion, T.N. would require academic accommodations. ECF No. 51-1 at 2. These

accommodations included giving T.N. extra time to complete tests; putting T.N. in a quiet

environment during tests; allowing her multiple sessions to take a test; reducing length of tests;

eliminating tests when possible; reformatting tests from free response to multiple choice;

allowing T.N. to obtain notes prior to class; reducing the overall amount of make-up work and

homework; shortening tests and projects; permitting T.N. to take breaks to control symptom


                                                   2
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 3 of 23




levels; and allowing T.N. to turn in assignments late. Id. The evaluation further stated that T.N.

should not return to school until November 5, 2018. Id. The accommodations notification was

faxed to the school in the later afternoon hours of Thursday, November 1, 2018. However,

because South Park Middle operates on a four-day school schedule, this fax was not received

until November 5, 2018. ECF No. 51-3 at 2.

       On November 5, 2018 at 7:43 AM Ms. Bodelson, the school’s registered nurse, sent an

email to all of T.N.’s teachers that read,

       You are all listed on TN’s schedule so I am just letting you know that she has had a
       concussion and is now on post-concussion protocol. This means that she should be
       allowed to take extra time to complete tests, take tests in a quiet room, if possible use
       multiple choice as opposed to free response, help her with notetaking (give slides ahead
       of time if you have them or let her collaborate with another student in class), let her take
       breaks in class if she seems tired/unable to concentrate, and allow her extra time to turn
       in assignments if needed. She has a follow up eval with the doctor on the eighth so I will
       update you all when I have more info.

ECF No. 39 at 16. Ms. Bodelson did not include the full list of accommodations recommended

by T.N.’s provider. Notably she did not include the overall workload reduction of 50 percent to

75 percent. See ECF No. 30 at 16. Nurse Bodelson did not confirm whether teachers followed

the post-concussion protocol. Instead, she assumed that the teachers were following it because

T.N. visited her office so frequently to rest. Additionally, despite her promise to update the

teachers once she had more information on T.N.’s condition, Nurse Bodelson never did so.

       The school and T.N.’s parents were concerned about T.N’s returning to school following

her injuries. At a staff meeting Mr. Graff raised these concerns to the staff and instructed the

staff members to keep a close eye on both T.N. and V.H. to ensure there were no further

incidents between them. ECF No. 39-4 at 78:18–79:3. Additionally, on November 6, 2018,

T.N.’s first day back, Mr. Graff met with her prior to the start of the school day to determine

                                                 3
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 4 of 23




what, if anything, the school could do to facilitate a seamless transition. Mr. Graff gave T.N. the

option of returning to her classes or of working in the administrative office near him. T.N. chose

the latter and worked in the administrative office for two days prior to returning to her classes.

Id. 84:2-19. Mr. Graff did not consider this to be an accommodation for a disability. Instead, he

just thought “it was a great way for her to transition back into . . . a regular schedule.” Id. at

86:18-25. Once T.N. was ready to return to a normal schedule, school administrators changed

her schedule to ensure she had as few classes as possible with V.H. T.N.’s electives were

changed; however, due to the school’s small size, her core classes could not be changed. ECF

No. 39-4 at 69:13-21. Therefore, T.N. and V.H. remained in some classes together. However,

they were put on opposite sides of the room to prevent any interaction. ECF No. 51-3 at 83:16-

22.

       As T.N. began her transition back to school, Mrs. Neer communicated regularly with

school staff via email about her daughter’s condition. On November 15, 2018 Mrs. Neer emailed

Mr. Graff and stated

       My daughter has continuous headaches and she started physical therapy yesterday. The
       therapist said she didn’t want TN to do last two periods of school. I’m not sure what to do
       here because now my daughter has a F in a class and she has to go to appointments
       during the week. . . I need your help please! I need teachers to work with my daughter so
       she doesn’t slip with school work. Tests cannot be on a computer for TN at this time.
       Dr. said no computers. And teachers need to give TN time to prepare for any tests.
       Please forward this email onto all teachers and I would like to have weekly updates on
       my daughter’s status with homework or grades so she stays on top of it. She’s going
       through a lot right now so we need to be sure Drs orders are followed but yet maintain
       her grades so she doesn’t fail. Please update me.

ECF No. 39 at 13. Mr. Graff claims he passed Mrs. Neer’s email onto the teachers. However,

he did not email Mrs. Neer back and give her a detailed response or update. Instead, he

responded that he received the email and “left it at that” because he is “not a big e-mailer.” ECF

                                                   4
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 5 of 23




No. 51-8 at 102:13-18. Although he did not email her to discuss T.N.’s progress, Mr. Graff

states he did have phone calls with Mrs. Neer from time to time. Id. at 101:23-24.

       Mrs. Neer also regularly corresponded with Nurse Bodelson. Ms. Bodelson emailed Mrs.

Neer anytime that T.N. came to her office to rest or complained of headaches. Occasionally Ms.

Bodelson, with Mrs. Neer’s permission, would give T.N. ibuprofen to help T.N. manage her

concussion symptoms and pain. See ECF No. 39 at 17–24. It is estimated that from the time

T.N. returned to school to the time of her withdrawal from South Park, she went to the nurse’s

office approximately ten times. ECF No. 51-2 at 4.

       During this time T.N. had continual doctors’ appointments for her concussion symptoms.

On November 16, 2018 Centura Health Group again emailed the school to let them know that

T.N. had a “severe concussion.” ECF No. 51-1 at 3. Additionally, on November 30, 2018

T.N.’s medical providers sent another letter. It stated,

       It is my medical opinion that [T.N.] has a moderate to severe concussion. She is
       struggling with severe daily headaches as a result. We are now proceeding with an MRI
       of her brain and [will] likely obtain a neurology consultation within the near future.
       Please accommodate [T.N.] in any way possible with her schoolwork.

ECF No. 51-1 at 14.

       Mrs. Neer also communicated with T.N.’s teachers. On November 29, 2018 Mrs. Neer

emailed Lori Slifka, T.N.’s science teacher. In that email Mrs. Neer requested that Ms. Slifka

forward the email to T.N.’s other teachers and provide them with Mrs. Neer’s email address.

Mrs. Neer hoped T.N.’s other teachers would contact her if T.N. was at risk of either a D or F

grade. ECF No. 39 at 25. On November 29, 2018 Ms. Slifka emailed all of T.N.’s teachers and

Andy Fieth, the school’s principal, and stated



                                                 5
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 6 of 23




        T.N.’s mom has been emailing me this week about T.N.’s missing work and is hoping to
        have some contact from you regarding her work as well. Please reach out to Debbie about
        how to keep T.N. up to date with work and what might need to be completed from her
        absences. T.N. is still dealing with her headache from the concussion she received.

ECF No. 39 at 25. On November 30, 2018 Teri Moore, T.N.’s math teacher, emailed Mrs. Neer

and stated “T.N. has a packet of math worksheet[s]. 2 per day. That will take her almost to

Christmas break. She is working well when in class.” Id. at 26. On December 3, 2018 Teri

Moore again emailed Mrs. Neer and stated, “[h]er grade is currently showing 68% but in reality

it is a C. Once she finishes her packet the grade will go up. Sure enjoy having her in class! Sorry

she has to deal with the concussion issues.” Id.

        Curtis Long, T.N.’s social studies teacher, emailed Mrs. Neer on December 3, 2018. Id.

at 27. In that email he provided Mrs. Neer with an itemized list of assignments that T.N. had not

turned in for his class and a google classroom link where T.N. could access class notes. He

encouraged Mrs. Neer to contact him if she needed more information on T.N.’s academic

progress. Id. Richard Boland, T.N.’s Spanish teacher, did not respond to Mrs. Neer’s request

because “T.N. was keeping up with her assignments” and not at risk of a D or F grade in his

class. ECF No. 39-6 at 3. Katherine Mueller, another one of T.N.’s teachers, similarly never

emailed Mrs. Neer because T.N. was keeping up with coursework and did not have a D or F in

the class. Id. at 12.

        However, Elizabeth Torrez, T.N.’s STEM teacher, did not respond to Mrs. Neer’s email

and ultimately assigned T.N. an F grade. Mrs. Torrez states that she gave T.N. extra time to

complete assignments and excused T.N.’s absences. She also stated “[b]ased on my observations

of TN, she was able to do the work, she just chose not to do it.” ECF No. 39-6 at 15. Finally,

she stated that “T.N.’s parents never communicated any concerns to me about T.N.’s academic

                                                   6
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 7 of 23




performance or final grade in STEM class. T.N. never asked me for additional time to complete

the work.” Id.

       At some point T.N. communicated with her parents about her frustrations that not all of

her teachers were accommodating her temporary disability. According to T.N., she was not

always allowed to leave to go to the nurse’s office, nor was she allowed to complete a test on

paper rather than on a computer. ECF No. 39-8 at 11-22. According to Mrs. Neer, T.N. came

home daily frustrated and crying. Mrs. Neer stated that

       [T.N.] was just so stressed out because the teachers were not following the doctor’s
       recommendations, and she was getting stressed out because she was made to go on the
       computer and take these exams or these tests and do homework assignments on the
       computer versus not on the computer. And we dealt with this quite frequently. And my
       daughter was in tears every day.

ECF No. 39-5 at 104:15–105:3. When asked which teachers refused to accommodate T.N.’s

disability, Mrs. Neer responded that Mrs. Torrez did, though she could not remember which class

Mrs. Torrez taught. Id. at 105:4-8. When presented with evidence that teachers provided some

accommodations—like allowing T.N. to retake a test or turn an assignment in late—Mrs. Neer

stated she could not trust the school’s records.

       Each of the school district’s deponents confirmed the importance of accommodating

individuals with temporary disabilities, and many of them acknowledged that they had dealt with

concussed students in the past. While defendant did not have a concussion-specific policy, many

district officials stated that when dealing with concussions, it is imperative to follow the medical

provider’s recommendations. ECF Nos. 51-10 at 21:13-25; see also ECF No. 51-2 at 4 (“The

District’s practice is to follow the concussion protocols provided by a diagnosing physician . . .

.”).


                                                   7
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 8 of 23




        Mrs. Neer ultimately withdrew T.N. from South Park Middle in January 2019. The Neers

moved to Colorado’s front range and enrolled T.N. as a student in the Jefferson County School

District. ECF No. 51 at 9. T.N. continued seeing medical professionals and received treatment

at Children’s Hospital in Denver. In addition to her concussion, Children’s Hospital diagnosed

T.N. with whiplash, cervicogenic headache, muscle spasms, poor posture, PTSD, anxiety, and

mood disturbance. ECF No. 51 at 9.

        On March 20, 2019 plaintiffs’ attorney sent the Park County School District a letter. The

letter notified the district of plaintiffs’ intent to file federal and state claims against it. The letter

reads

        This is written Notice of Civil Claim and Statement of Claim for legal relief and
        damages . . . . This Notice makes formal complaint of the damages suffered by [T.N.] and
        her family as a result of the physical and verbal actions and non-actions including
        bullying in a school setting, physical and verbal harassment, assault and battery,
        negligence, negligent and intentional infliction of emotional distress. T.N. and the Neers
        hold valid claims for violations of Colorado’s anti-bullying law, violations of the Claire
        Davis School Safety Act, violations under Section 504 of the Rehabilitation Act,
        violations under the American with Disabilities Act of 1990, and violations under the
        Individuals with Disabilities Education Act (IDEA). My client seeks compensatory and
        punitive damages, attorney fees, and litigation costs and expenses.

ECF No. 51-13 at 3. Plaintiffs’ attorney filed this case on July 16, 2019. ECF No. 1.

                               II. PROCEDURAL BACKGROUND

        The initial complaint filed in this case listed Park County School District Re No. 2, Andy

Fieth, and Kyle Graff as defendants. Id. On July 23, 2019 plaintiffs voluntarily dismissed the

claims against both Kyle Graff and Andy Fieth. On September 9, 2019 plaintiffs filed an

amended complaint and jury demand against the only remaining defendant, the school district.

ECF No. 15. Defendant filed its answer on September 23, 2019. ECF No. 17.



                                                     8
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 9 of 23




       On June 22, 2020 defendant filed a motion for summary judgment. ECF No. 37.

Plaintiffs filed their response on July 12, 2020, and defendant filed its reply on July 17, 2020.

ECF Nos. 51, 52. On July 3, 2020 plaintiffs filed a motion for partial summary judgment. ECF

No. 45. Defendant filed its response on July 21, 2020, and plaintiffs filed their reply on July 21,

2020. ECF Nos. 55, 56, 66. The parties’ motions are ripe for review.


                                 III. STANDARD OF REVIEW

       A court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The

nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”

Id. at 324. A fact is material “if under the substantive law it is essential to the proper disposition

of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is genuine if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. The court will examine the factual record and make reasonable

inferences in the light most favorable to the party opposing summary judgment. See Concrete

Works of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

       Where, as here, the parties file cross-motions for summary judgment, each motion is

considered separately and “the denial of one does not require the grant of another.” Buell

Cabinet Co., Inc. v. Sudduth, 608 F.2d 431, 433 (10th Cir. 1979). The court is entitled to assume

that no evidence needs to be considered other than that filed by the parties, but summary

                                                  9
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 10 of 23




 judgment is nevertheless inappropriate if disputes remain as to material facts. Nat'l Union Fire

 Ins. Co. of Pittsburgh, PA v. Fed. Ins. Co., 213 F. Supp. 3d 1333, 1339 (D. Colo. 2016), aff'd,

 734 F. App'x 586 (10th Cir. 2018) (unpublished). “[T]he reasonable inferences drawn from

 affidavits, attached exhibits, and depositions are rendered in the light most favorable to the non-

 prevailing party.” Id. (citing Jacklovich v. Simmons, 392 F.3d 420, 425 (10th Cir. 2004)).


                                           IV. ANALYSIS

        Defendant moves for summary judgment on two grounds. First, defendant argues this

 Court lacks subject matter jurisdiction over plaintiffs’ claims because plaintiffs failed to exhaust

 administrative remedies under the Individuals with Disabilities Education Act (“IDEA”). ECF

 No. 37 at 1. Second, defendant contends that even if the Court has subject matter jurisdiction,

 the undisputed evidence demonstrates that defendant reasonably accommodated T.N.’s disability

 in compliance with Section 504 and the ADA. Id.. I first determine whether this Court has

 subject matter jurisdiction to hear plaintiffs’ claims.

 A. Whether the Court has subject-matter jurisdiction over plaintiffs’ claims

        Although plaintiffs only allege that defendant violated Title II of the ADA and Section

 504 of the Rehabilitation Act, IDEA is a third potentially relevant piece of legislation that

 protects children with disabilities in educational settings. Title II forbids any public entity,

 including public schools, from discriminating based on an individual’s disability, and “Section

 504 applies the same prohibition to any federally funded program or activity.” Fry v. Napoleon

 Cmty. Sch., 137 S. Ct. 743, 749 (2017) (citing 42 U.S.C. §§ 12131–12132). IDEA, however,

 “offers federal funds to States in exchange for a commitment to furnish a ‘free appropriate public

 education’ (“FAPE”) to children with certain disabilities . . . and establishes formal

                                                   10
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 11 of 23




 administrative procedures for resolving disputes between parents and schools concerning the

 provision of a FAPE.” Fry, 137 S. Ct. at 746. Plaintiffs who allege denial of a FAPE must

 exhaust administrative remedies. Id. at 750.

         Defendant argues that this Court lacks subject matter jurisdiction because plaintiffs did

 not exhaust IDEA’s administrative remedies prior to filing suit. ECF No. 37 at 10. Although

 plaintiffs have not pled a claim under IDEA, defendant contends that plaintiffs’ in essence seek

 remedies for the denial of a FAPE, and that exhaustion is therefore required. Plaintiffs counter

 that they are alleging discrimination, not the denial of a FAPE, and therefore exhaustion is not

 required. ECF No. 51 at 12.

         IDEA “creates a mandatory administrative framework for resolution of disputes over the

 education of children with disabilities.” Carroll v. Lawton Indep. Sch. Dist. No. 8, 805 F.3d

 1222, 1227 (10th Cir. 2015). This framework gives any parent who alleges that their child was

 denied a FAPE the right to an impartial due process hearing conducted by a “State educational

 agency or the local educational agency, as determined by State law or by the State educational

 agency.” Id. (citing 20 U.S.C. § 1415(f)(1)(A)). If the parent is unsatisfied with the agency’s

 determination, they also have a right to appeal. Id. These administrative procedures must be

 exhausted prior to a parent’s filing a civil action that seeks relief under the IDEA. If the

 administrative procedures are not exhausted, the Court does not have subject matter jurisdiction

 to hear the case. Cudjoe v. Indep. Sch. Dist. No. 12, 297 F.3d 1058, 1063 (10th Cir. 2002).

         IDEA, however, is not the only statutory framework that protects children with

 disabilities in educational settings. Both the ADA and the Rehabilitation Act protect children

 with disabilities in public facilities or facilities that receive federal funding, including schools.


                                                   11
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 12 of 23




 While Congress did not intend IDEA to infringe on other federal statutes that protect children

 with disabilities, IDEA’s exhaustion requirements can extend to these other acts in certain

 instances. 20 U.S.C. § 1415 reads,

        Nothing in [the IDEA] shall be construed to restrict or limit the rights, procedures, and
        remedies available under the Constitution, the [ADA], Title V of the Rehabilitation Act
        [including § 504], or other Federal laws protecting the rights of children with disabilities,
        except that before the filing of a civil action under such laws seeking relief that is also
        available under [the IDEA], the [IDEA’s administrative procedures] shall be exhausted to
        the same extent as would be required had the action been brought under [the IDEA].

 Thus, the IDEA “reaffirms the viability of federal statutes like the ADA or Rehabilitation Act as

 separate vehicles, no less integral than the IDEA, for ensuring the rights of handicapped

 children.” Fry, 137 S. Ct. at 750. However, a plaintiff who brings a claim under the ADA or the

 Rehabilitation Act must first exhaust administrative procedures when “seeking relief that is

 available under [the IDEA].” 20 U.S.C. § 1415.

        In Fry, the Supreme Court clarified what relief is available under the IDEA. The Court

 explained, “[t]he only relief that an IDEA officer can give—hence the thing a plaintiff must seek

 in order to trigger Section 1415(l)’s exhaustion rule—is relief for the denial of a FAPE.” Fry,

 137 S. Ct. at 753. If plaintiffs allege such a denial, they cannot escape exhaustion requirements

 merely by bringing the claim under either the ADA or the Rehabilitation Act. However, if the

 remedy sought under a different statute is not for the denial of a FAPE, then IDEA’s exhaustion

 requirements are not triggered. Thus, the central inquiry before the Court is whether plaintiffs

 seek relief for the denial of a FAPE. To determine whether a plaintiff seeks such relief, courts

 are directed to determine the “gravamen of the complaint.” Id. A court’s examination of the

 complaint “should consider substance, not surface.” Id. at 755. “What matters is the crux . . . of

 the plaintiff’s complaint, setting aside any attempts at artful pleading.” Id. In addition to

                                                  12
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 13 of 23




 looking at the complaint, “[a] further sign that the gravamen of a suit is the denial of a FAPE can

 emerge from the history of the proceedings.” Id. at 757.

        In determining whether the substance of a plaintiff’s complaint involves the denial of a

 FAPE, courts consider two hypothetical questions. The first asks “could the plaintiff have

 brought essentially the same claim if the alleged conduct had occurred at a public facility that

 was not a school?” Id. at 756. The second asks “could an adult at the school—say an employee

 or visitor—have pressed essentially the same grievance?” Id. The importance of these questions

 is explained in Fry:

        When the answer to those questions is yes, a complaint that does not expressly allege the
        denial of a FAPE is also unlikely to be truly about that subject; after all, in those other
        situations there is no FAPE obligation and yet the same basic suit could go forward. But
        when the answer is no, then the complaint probably concerns a FAPE, even if it does not
        explicitly say so; for the FAPE requirement is all that explains why only a child in the
        school setting (not an adult in that setting or a child in some other) has a viable claim.

 Id.
        Fry also presents two hypothetical examples to show the types of claims that in essence

 allege denial of a FAPE, and those that do not. The first example involves a school that does not

 have access ramps for students in wheelchairs. The Court explains that

        In some sense, that architectural feature has educational consequences, and a different
        lawsuit might have alleged that it violates the IDEA: After all, if the child cannot get
        inside the school, he cannot receive instruction there; and if he must be carried inside, he
        may not achieve the sense of independence conducive to academic (or later to real-world)
        success. But is the denial of a FAPE really the gravamen of plaintiff’s Title II complaint?

 Id. at 756. The Court concludes that such a case does not involve a FAPE, because “its essence

 is equality of access to public facilities, not adequacy of special education.” Id. The Fry Court

 contrasts this example with a second that involves a student with a learning disability who “sues




                                                 13
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 14 of 23




 his school under Title II for failing to provide remedial tutoring in mathematics.” Id. at 756–57.

 For that example, the Court says,

         That suit, too, might be cast as one for disability-based discrimination, grounded on the
         school’s refusal to make a reasonable accommodation; the complaint might make no
         reference at all to a FAPE or IEP. But can anyone imagine the student making the same
         claim against a public theater or library? Or, similarly, imagine an adult visitor or
         employee suing the school to obtain a math tutorial? The difficulty of transplanting the
         complaint to those other contexts suggests that its essence—even though not its
         wording—is the provision of a FAPE . . . .

 Id. at 757.

         Fry therefore distinguishes claims that allege denial of equal access to public facilities

 and those that allege denial of adequate special education services. Id. at 756. Ultimately, if a

 claim deals with denial of access to facilities, it is likely a simple discrimination claim unrelated

 to the IDEA’s FAPE requirement. When the claim alleges inadequate educational services,

 however, it likely involves the denial of a FAPE, and exhaustion is likely triggered.

         Other circuits have relied heavily on this distinction when addressing whether IDEA

 exhaustion is required. See D. D. by & through Ingram v. Los Angeles Unified Sch. Dist., 984

 F.3d 773 (9th Cir. 2020) (finding that exhaustion was not required because “the complaint

 repeatedly highlights D.D.’s exclusion from the classroom, not the inadequacy of his experience

 in the classroom.”); L.G. by & through G.G. v. Bd. of Educ. of Fayette Cty., Kentucky, 775 F.

 App'x 227, 231 (6th Cir. 2019) (unpublished) (holding that exhaustion was required because

 despite [plaintiff’s] emphasis on the word access, the law “draw[s] a distinction between

 ‘equality of access to public facilities,’ which is more properly characterized as a discrimination

 claim, and the denial of a FAPE, ‘which concerns the adequacy of special education.”). Heston,

 Next Friend of A.H v. Austin Indep. Sch. Dist., 816 F. App'x 977 (5th Cir. 2020) (unpublished)


                                                  14
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 15 of 23




 (holding that exhaustion was required because the complaint concerned the adequacy of A.H.’s

 IEP, and that “A.H. would have no claim for failure to accommodate in a public theater or library

 because those facilities are not required to accommodate a learning disability by providing a

 trained and supervised aide.”). Keeping this law in mind, I turn to plaintiff’s claims.

        From the outset, the Court acknowledges that the relief plaintiffs seek is damages, not the

 denial of a FAPE. Prior to Fry, the Tenth Circuit acknowledged that damages are “ordinarily

 unavailable in administrative hearings held pursuant to [IDEA].” Cudjoe, 297 F.3d at 1066.

 However, the Circuit explained that “a plaintiff cannot avoid exhaustion simply because he or

 she asks for damages.” Id. The complaint also does not explicitly mention either a FAPE or the

 IDEA. But the Fry court, like the Cudjoe court, cautioned courts against “artful pleading” and

 stated that a “magic words approach would make Section 1415(l) too easy to bypass.” Fry, 137

 S. Ct. at 756. The Court accepts that plaintiffs’ complaint on its surface does not mention the

 school’s denial of a FAPE; however, it is the substance of plaintiffs’ complaint that matters.

        In characterizing plaintiffs’ claims and the harms T.N. suffered, the complaint repeats

 that T.N. was denied equal access to various educational opportunities in violation of Section

 504 and Title II of the ADA. It states that T.N. was denied “access to education;” that she was

 denied “meaningful access to the benefits, services, and programs provided by her middle

 school;” that the Defendant failed to provide equal educational access for TN; and that the

 defendant “intentionally denied T.N. equal access to education by failing to provide educational

 services.” ECF No. 15 at 1, 3, 14. I must therefore consider whether the substance of these

 allegations—defendant’s denying T.N. equal access to education—involve simple discrimination

 or the denial of a FAPE.


                                                 15
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 16 of 23




        The Tenth Circuit has not had an opportunity to reexamine the IDEA exhaustion analysis

 since Fry, and, therefore I rely heavily on Fry and how other jurisdictions have considered the

 issue. I first consider Fry’s two hypothetical questions. The parties disagree on how broadly the

 questions should be characterized and, unsurprisingly, how they should be answered. According

 to defendant, because the crux of plaintiffs’ claims involves T.N.’s being denied equal access to

 education, the scope of the questions must necessarily involve equal access to education.

 Therefore, defendant answers the first question—whether a student could bring the same claim

 against another public entity—in the negative. According to defendant, a student could not bring

 the same claim against another public facility, say a library or theater, because such places do not

 have an obligation to provide individuals equal access to educational opportunities. ECF No. 37

 at 12. As for the second Fry question—whether an adult could bring the same claim against a

 school—defendant argues that an adult, say a teacher or other school employee, could not bring a

 claim against the school for its denying equal access to education, because only students have a

 right to an education in the public school setting.

        Rather than framing the questions in the access to education context, plaintiffs use a

 broader failure-to-accommodate context. Plaintiffs frame the first Fry question as whether a

 public facility would be required to accommodate a child with a concussion. Plaintiffs answer

 this question in the affirmative and state that “[a]ny entity subject to the ADA or Rehabilitation

 Act would have been required to give a reasonable accommodation for [T.N.’s] concussion.”

 ECF No. 51 at 14. As to question two, plaintiffs frame the question as whether a teacher could

 bring a claim against defendant if it failed to accommodate the teacher’s temporary disability.

 Plaintiffs again answer the question in the affirmative. Plaintiffs argue that “if a teacher,


                                                  16
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 17 of 23




 inarguably suffered from a severe concussion . . . the District would be exposed for the same

 kind of damages as are sought in this case if it ignored the medical accommodations request.”

 Id.. I agree that the District would be obligated to accommodate a teacher who suffered a

 concussion, and I agree that public entities—like theaters and libraries—must also accommodate

 individuals with disabilities. However, I disagree with how broadly plaintiffs’ frame the

 questions.

        First, the Fry court itself acknowledges that a narrower reading of the questions is

 appropriate. I discussed the two Fry hypothetical scenarios above. One involved a school that

 did not provide a child with a disability access to remedial math tutoring. The Court wrote,

 “[b]ut can anyone imagine the student making the same claim against a public theater or library?

 Or, similarly, imagine an adult visitor or employee suing the school to obtain a math tutorial?”

 Fry, 137 S. Ct. at 757 (emphasis added). Thus, the question is not whether an adult could

 generally bring a failure to accommodate claim, it is instead whether an adult could allege the

 same specific harm the child suffers, i.e., denial of math tutoring specifically, not denial of an

 accommodation generally. Plaintiff’s broader articulation of the questions is therefore incorrect.

        The Fry questions must be framed in the specific context of the harms alleged in the

 complaint. As the Ninth Circuit stated, “§ 1415(l) treats the plaintiff as ‘the master of the claim:’

 [the plaintiff] identifies its remedial basis—and is subject to exhaustion or not based on that

 choice.” D.D. by and through Ingram, 984 F.3d at 789 (internal quotations omitted). Here,

 plaintiffs characterized T.N.’s harm as her being deprived of equal access to education. The first

 Fry question is therefore, could a student bring this same claim—alleging unequal access to

 education—against a theater or library? The answer is no. While theaters, libraries, and other


                                                  17
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 18 of 23




 public facilities must accommodate individuals with disabilities, they do not have an obligation

 to provide individuals with access to education. The proper phrasing of the second Fry question

 is “could an adult bring the same unequal access to education claims against the school?” The

 answer is again no because schools are not required to provide adults with equal access to

 education. Thus, because the substance of plaintiff’s claims involves “meaningful access” to

 education and educational opportunities, the answer to both questions is no, and “the complaint

 probably does concern a FAPE, even if it does not explicitly say so . . . .” Fry, 137 S. Ct. at 756.

        In addition to the Fry questions, that plaintiffs allege inadequacies in T.N.’s education—

 not denial of access to facilities—further supports a finding that the substance of this suit

 involves the denial of a FAPE. As mentioned above, numerous circuits have placed great weight

 on this distinction when determining the substance of a plaintiff’s claim. Here, nothing in the

 complaint alleges that T.N. was prevented from accessing public facilities. Unlike the Fry

 example in which a school did not have wheelchair ramps, and the student could not physically

 get into the building, plaintiffs claim that T.N. did not have access to educational services. Like

 the plaintiff in L.G., plaintiffs repeatedly use the word “access” throughout the complaint,

 however that word alone does not transform their claims into simple discrimination claims.

 T.N.’s alleged lack of access has nothing to do with public facilities. It instead deals with the

 adequacy of the education that defendant provided. Therefore it seems that the gravamen of

 plaintiffs’ complaint is the denial of a FAPE under IDEA, not simple discrimination under either

 Title II of the ADA or Section 504 of the Rehabilitation Act.

        Comparison of the facts here to a similar case from the Third Circuit further supports that

 plaintiffs’ claims involve denial of a FAPE. In Wellman v. Butler Area Sch. Dist., a student


                                                  18
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 19 of 23




 suffered multiple head injuries that resulted in a concussion. He filed suit and alleged claims

 under both the Rehabilitation Act and the ADA as a result of the school’s failing to

 accommodate his disability. 877 F.3d 125, 129 (3rd Cir. 2017). The accommodations he sought

 included: “removing him from German and physical education classes, providing him with extra

 study halls, tutors, and additional time to complete assignments, and conveying to the teachers

 and football coach that he not engage in any unsuitable activity that might aggravate his

 symptoms and condition.” Id. at 133. The plaintiff claimed that he was not given appropriate

 levels of support to address his concussion. The Court held that the substance of Wellman’s

 claims was denial of a FAPE under IDEA, and that exhaustion was therefore required. The

 Wellman court explained that

        Application of the Fry framework to Wellman’s entire complaint and each of his claims
        shows that his grievances all stem from the alleged failure to accommodate his condition
        and fulfill his educational needs. A review of his detailed factual allegations shows that
        the conduct about which he complains would not have occurred outside the school setting
        and that a nonstudent could not (and would not) have pressed essentially the same
        grievance.

 Id.

        The facts of Wellman track closely with the facts before the Court. Here, T.N. also

 suffered a concussion and alleged discrimination under the Rehabilitation Act and ADA. Her

 bases for these claims, like the plaintiff in Wellman, were the school’s failure to reasonably

 accommodate T.N.’s concussion. The accommodations T.N. sought were also nearly identical to

 the plaintiff’s in Wellman. They included: “workload reduction, allowing her to take breaks,

 allowing her extra time for assignments and tests, and excusing her from the final two classes

 each day until she recovered.” ECF No. 15 at 5. Thus, the Court follows the Third Circuit’s



                                                 19
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 20 of 23




 analysis and finds that the gravamen of plaintiffs’ complaint seeks redress for defendant’s failure

 to provide T.N. with a FAPE, not for simple discrimination.

        The history of proceedings is another clue a court may consider when determining

 whether denial of a FAPE is at the center of plaintiffs’ claims. “In particular, a court may

 consider that a plaintiff has previously invoked the IDEA’s formal procedures to handle the

 dispute—thus starting to exhaust the Act’s remedies before switching midstream.” Fry, 137 S.

 Ct. at 758.

        Here, defendant argues that the history of the case supports a finding that IDEA

 exhaustion is required. ECF No. 37 at 12. According to defendant “[p]laintiffs confirmed during

 discovery that they were seeking denial of a FAPE” because most of their deposition topics

 “focused on the District’s procedures for identifying, evaluating, and providing services to

 students with disabilities.” Id. Plaintiff counters that “[d]efendant mistakes the focus of the

 discovery it complains of as related to IDEA. In reality this discovery was sought to demonstrate

 the intentionality component of the discrimination directed at T.N., and not the denial of a

 FAPE.” ECF No. 51 at 15.

        The Court need not comb through all of the discovery to determine how plaintiffs phrased

 their deposition questions or interrogatories. The complaint on its own, coupled with the Fry

 hypotheticals, and the overwhelming authority cited above, all support the finding that the

 gravamen of the plaintiffs’ complaint was the denial of a FAPE. Because plaintiffs allege denial

 of a FAPE, exhaustion is required.




                                                  20
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 21 of 23




 B. Whether plaintiff has exhausted administrative remedies

        Although plaintiffs’ primary argument is that exhaustion is not required, in the alternative

 they contend they have already exhausted administrative remedies. According to plaintiff, they

 exhausted IDEA’s administrative procedures when they sent defendant their notice of claim on

 March 20, 2019 pursuant to Colo. Rev. Stat. 24-10-109, and the Colorado Governmental

 Immunity Act. See ECF No. 51-13 at 3. Defendant argues that this letter is insufficient to

 establish exhaustion. I agree.

        To exhaust IDEA’s administrative procedures, “the plaintiff must first submit her case to

 an IDEA hearing officer, experienced in addressing exactly the issue she raises.” Fry, 137 S. Ct.

 at 754. The plaintiff must also “obtain a due-process hearing before an impartial hearing

 officer—an ALJ.” C.W. by & through B.W. v. Denver Cty. Sch. Dist. No. 1, No. 17-CV-2462-

 MSK-SKC, 2019 WL 4674331, at *7 (D. Colo. Sept. 25, 2019). Additionally, administrative

 exhaustion serves important purposes. As the Tenth Circuit explained in Cudjoe,

        Aside from the unique advantages realized by the student from having educational
        experts address the shortcomings in the student’s education in the first instance, other
        benefits flow from requiring exhaustion of administrative remedies, such as allowing the
        agency to exercise its own discretion and correct its own mistakes, and to develop
        technical issues and a factual record fully prior to court review.

 Cudjoe, 297 F.3d at 1065.

        Here, plaintiffs sent a letter to defendant that expressed their intent to file claims against

 it in both federal and state courts. The letter only mentions IDEA twice, and only to notify

 defendant that plaintiffs intended to file an IDEA claim in court, not to notify it of their intention

 to request a hearing pursuant to IDEA’s procedures. Additionally, this letter on its own does not


                                                   21
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 22 of 23




 provide any of the “unique advantages” of exhaustion that the Cudjoe court recognizes. It did

 not give the District an opportunity to “address the shortcomings in [T.N.’s] education,” or to

 “develop a factual record by an agency with expertise.” Id.

        Further, plaintiffs cite no legal authority supporting their contention that such a letter can

 qualify as exhaustion under IDEA. Instead, they cite to the acting superintendent’s deposition

 testimony. The acting superintendent stated that while a written complaint should be filed to

 trigger IDEA’s administrative procedures, it is not necessary to use the form or template

 provided on defendant’s website. Plaintiffs use this admission to contend that any written form

 will do, even one that does not relate to IDEA or request a due process hearing or investigation.

 The Court is unpersuaded.

        The Court therefore finds that because plaintiffs alleged denial of a FAPE, administrative

 exhaustion is required. Additionally, plaintiffs have not exhausted administrative remedies in

 this context. The Court therefore is without subject matter jurisdiction and dismisses the case

 without prejudice. The remaining motions in this case are moot.


                                              ORDER

 1. Defendant’s motion for summary judgment, ECF No. 37 (public entry No. 50), is GRANTED.

 2. Plaintiff’s partial motion for summary judgment, ECF No. 45, is MOOT.

 3. Defendant’s motion in limine, ECF No. 67, is also MOOT.

 4. The Court enters its final written judgment dismissing this civil action without prejudice. As

 the prevailing party, defendant is awarded reasonable costs pursuant to Fed. R. Civ. P. 54(d)(1)

 and D.C.COLO.LCivR 54.1, to be taxed by the Clerk following the submission of a bill of costs

 pursuant to the rule

                                                  22
Case 1:19-cv-02053-RBJ Document 75 Filed 03/26/21 USDC Colorado Page 23 of 23




      DATED this 26th day of March, 2021.

                                                 BY THE COURT:




                                                 ___________________________________
                                                 R. Brooke Jackson
                                                 United States District Judge




                                            23
